Citation Nr: 1812877	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-09 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for splenectomy. 

2.  Entitlement to an evaluation in excess of 20 percent for shell fragment wound, muscle group XVII, left buttock.  

3.  Entitlement to an evaluation in excess of 10 percent for shell fragment wound, muscle group XIII, right thigh.

4.  Entitlement to a separate compensable evaluation for shell fragment wound, muscle group XX, left upper back.  

5.  Entitlement to a compensable evaluation for scars, residuals of shell fragment wounds, of the left upper back, left arm, abdomen, left cheek, left posterior chest, left leg, knee and ankle.  

6.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to January 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a compensable evaluation for scars, residuals of shell fragment wounds, of the left upper back, left arm, abdomen, left cheek, left posterior chest, left leg, knee and ankle, and entitlement to service connection for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's protected 30 percent rating for splenectomy is in excess of the maximum schedular disability rating provided under the current version of Diagnostic Code 7706, and there is no evidence the splenectomy has resulted in complications such as systemic infections with encapsulated bacteria.

2.  The residuals of a shell fragment wound, muscle group XVII, left buttock, are manifested by a muscle injury that is moderate, and no more than moderate.

3.  The residuals of a shell fragment wound, muscle group XIII, right thigh, are manifested by a muscle injury that is moderate, and no more than moderate

4.  The residuals of a shell fragment wound, muscle group XX, left upper back, are manifested by a muscle injury that is slight, and no more than slight.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for splenectomy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.117, Diagnostic Code 7706 (2017).

2.  The criteria for a rating in excess of 20 percent for residuals, shell fragment wound, left buttock, Muscle Group XVII, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5317 (2017).

3.  The criteria for a rating in excess of 10 percent for residuals, shell fragment wound, right thigh, Muscle Group XIII, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5313 (2017).

4.  The criteria for a separate compensable evaluation for residuals, shell fragment wound, left upper back, Muscle Group XX, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5320 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a September 2013 Form 21-526EZ, Fully Developed Claim.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained examinations, and all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Splenectomy

Service connection for a splenectomy was granted effective January 12, 1960, with a 30 percent evaluation under 38 C.F.R. § 4.117, Diagnostic Code 7706.  See March 1960 Rating Decision.  Diagnostic Code 7706 was amended effective October 23, 1995, to include a maximum schedular rating of 20 percent for splenectomy.  Because the Veteran filed the current claim for a higher evaluation in September 2013, the current version of Diagnostic Code 7706 is applicable and the Veteran is currently in receipt of a disability rating in excess of the maximum schedular evaluation provided under Diagnostic Code 7706.  However, the currently assigned rating is protected because it has been in effect for more than 20 years.  38 C.F.R. § 3.951(b) (2017).  Thus, it cannot be reduced.

Diagnostic Code 7706 provides a sole 20 percent rating for splenectomy.  The note indicates that complications such as systemic infections with encapsulated bacteria are to be rated separately.  See 38 C.F.R. § 4.117.

The Veteran received a VA examination in February 2014 to address any residuals of the splenectomy.  VA examination resulted in assessment of an asymptomatic splenectomy, without any complications.  No other competent evidence indicates that the Veteran's splenectomy has manifested any complications.  The Board acknowledges the Veteran's assertions in this regard, but notes that as a lay person, he is not competent to assess any residual complications of splenectomy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Otherwise, the competent and probative clinical evidence shows an asymptomatic splenectomy.  Accordingly, separate evaluations for any complications of the splenectomy are not warranted.  

Shell Fragment Wounds, Muscle Groups XII, XVI and XX

Muscle disabilities will be evaluated under the following criteria:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury. Simple wound of muscle without debridement or infection. (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint.  Service department record or other evidence of in- service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles. (i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

Muscle Group XVII functions in the extension of hip (1); abduction of the thigh; elevation of the opposite side of pelvis (2, 3); tension of the fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XIV (6), and in postural support of body steadying pelvis upon head of femur and condyles of femur on tibia (1).  It includes the muscles of pelvic girdle group 2: (1) Gluteus maximus; (2) gluteus medius; and (3) gluteus minimus. Injury to Muscle Group XVII, will be rated as 50 percent disabling where severe, 40 percent disabling where moderately severe, 20 percent disabling where moderate and noncompensable where slight.  38 C.F.R. 38 C.F.R. § 4.73, Diagnostic Code 5317.

Muscle Group XIII, including the biceps femoris, involves extension of the hip and flexion of the knee, outward and inward rotation of a flexed knee and synchronizing simultaneous flexion of the hip and knee, and extension of the hip and knee. Disability of this group which is slight warrants a noncompensable evaluation, which is moderate warrants a 10 percent evaluation, and which is moderately severe warrants a 30 percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5313.

Diagnostic Code 5320 provides evaluations for disability of Muscle Group XX.  The functions of these muscles are as follows: postural support of body and extension and lateral movements of the spine.  The muscle group includes the spinal muscles: sacrospinalis (erector spinae and its prolongations in thoracic and cervical regions).  Disability for the cervical and thoracic region under this provision is evaluated as: slight (zero percent), moderate (20 percent), moderately severe (40 percent), and severe (60 percent).  38 C.F.R. § 4.73, Diagnostic Code 5320.

Here, in the aforementioned March 1960 rating decision, the RO assigned an initial 20 percent evaluation for shell fragment wounds of muscle group XVI and an initial 10 percent evaluation for shell fragment wounds of muscle group XIII.  These evaluations have been assigned since then, and the Veteran filed a claim for increased evaluations in September 2013.  

In March 2014, the Veteran was afforded a VA examination.  At that time, the examiner assessed injuries to muscle groups XII (posterior thigh/hamstring muscles) and XVII (pelvic girdle muscles, gluteus maximus, gluteus medius, and gluteus minimus).  The examiner also assessed injury to muscle group XX, of the torso and neck (spinal muscles: sacrospinalis and erector spinae).  A review of the service records confirms shrapnel wound to the left thoracic, i.e. upper back, area.  Accordingly, the Board will consider this muscle group in the present claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

VA examination in February 2014 reflected entrance scars that were small or linear, which indicated a short track of missile through the muscle tissue.  There were no fascial defects.  The muscle injuries did not affect muscle substance or function, and there were no cardinal signs and symptoms of muscle disability.  Muscle strength testing was 5/5.  There was no muscle atrophy.  

Here, the Veteran seeks evaluations in excess of 10 percent and 20 percent for moderate injury to muscle groups XII and XVII, respectively.  In order to establish higher evaluations, the evidence must indicate moderately severe or severe injury to these muscle groups.  Here, VA examination showed that the muscle group injuries were largely asymptomatic.  Examination showed small scars, indicating a short track of the shrapnel through the muscle tissue.  Muscle function was 5/5 and there was no muscle impairment or atrophy.  There is no history of an open comminuted fracture with muscle or tendon damage or through and through injury.  There are no cardinal signs and symptoms of muscle disability.  38 C.F.R. § 4.56.  Accordingly, entitlement to higher evaluations for injuries of muscle groups XIII and XVII are not warranted.  Hart, supra.  

The Board notes that upon VA examination in February 2014, the VA examiner assessed an injury to muscle group XX.  However, the Board does not find that a compensable evaluation is warranted for this injury.  Here, as with muscle groups XII and XVII, VA examination showed that the injury was asymptomatic, with a residual small scar.  Muscle function was 5/5, and there was no muscle impairment or atrophy.  There is no history of an open comminuted fracture with muscle or tendon damage or through and through injury.  There are no cardinal signs and symptoms of muscle disability.  38 C.F.R. § 4.56.  Given the lack of impairment to muscle group XX shown on VA examination, the Board finds that the injury is properly characterized as slight.  Accordingly, entitlement to a separate compensable evaluation for injury to muscle group XX is denied.  Hart, supra.  


ORDER

Entitlement to an evaluation in excess of 30 percent for splenectomy is denied.

Entitlement to an evaluation in excess of 20 percent for shell fragment wound, muscle group XVII, left buttock, is denied.

Entitlement to an evaluation in excess of 10 percent for shell fragment wound, muscle group XIII, right thigh, is denied.

Entitlement to a separate compensable evaluation for shell fragment wound, muscle group XX, left upper back, is denied.


REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).


The Veteran seeks compensable evaluations for scars of the left upper back, left arm, abdomen, left cheek, left posterior chest, left leg, knee and ankle.  He was afforded a VA scars examination in February 2012, which showed scars of the left triceps, right inner thigh, left outer thigh, left thoracic area, left flank, left buttock, and left cheek.  Despite the indication that unretouched color photographs were indicated, it does not appear that the VA examiner obtained any.   See 38 C.F.R. § 4.118, Diagnostic Code 7800, at Note (3) (2017).  Accordingly, the examination report is returned.  38 C.F.R. § 4.2.  

The Veteran also seeks entitlement to service connection for a bilateral hearing loss disability.  He was afforded a VA examination in February 2014, which resulted in assessment of a bilateral hearing loss disability.  38 C.F.R. § 3.385.  The examiner conceded that the Veteran would have been exposed to acoustic trauma, consistent with his shrapnel injuries, but could not offer an opinion without resorting to speculation.  The examiner explained that he could not offer an opinion without speculating because the Veteran's separation test was performed by a whispered voice test.  He indicated that in order to offer an opinion, a frequency specific test would be necessary to address whether there was any permanent positive threshold shift for the worse.  

The VA audiology examination report is insufficient.  The examiner concluded that he could not offer an opinion without speculating because whispered voice testing was done at separation.  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155.  Moreover, the examiner noted that the Veteran's service involved exposure to acoustic trauma, and did not identify any other apparent source of acoustic trauma, including after the Veteran's discharge, but did not address this history.  Accordingly, the examination report is returned.  38 C.F.R. § 4.2.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA scars examination, to include a complete physical examination and interview of the Veteran, to ascertain the extent and severity of his service-connected scars, residuals of shell fragment wounds, of the left upper back, left arm, abdomen, left cheek, left posterior chest, left leg, knee and ankle.  

NOTE:  The Veteran has asserted that the scar of his left cheek has interfered with his ability to bite and chew.  In evaluating the Veteran's scars, please identify any impairment of function and any disabling effects caused by the scars, particularly of the left cheek, as the Veteran asserts.

All required tests should be performed and all applicable diagnoses must be fully set forth.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  In conjunction with the examination, unretouched color photographs of the Veteran's condition must be obtained, to the extent the scarring affects his head, face and/or neck, and associated with the claims file.

A complete rationale for any opinion expressed should be provided by the examiner.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Schedule the Veteran for a new VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed bilateral hearing loss disability.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding  noise exposure, hearing loss, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that a bilateral hearing loss disability is attributable to service, including noise exposure experienced in service.  Attention is directed to the Veteran's conceded history of exposure to acoustic trauma.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

It is noted that the requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  Rather, service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  Thereafter, the issues on appeal should be readjudicated.  If the maximum benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto. The matter should then be returned to the Board, if in order, for further appellate process.









	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


